Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Gamblers’ Court, Borough of Brooklyn, held by a City Magistrate, convicting defendant of book-making (Penal Law, § 986), and imposing a fine of $25. Judgment reversed on the law and the facts, fine remitted, and new trial granted. In our opinion, the finding implicit in the judgment, that defendant’s guilt of the crime charged was established beyond a reasonable doubt, is against the weight of the credible evidence. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.